VOTO DISIDENTE DE LA JUEZA DE APELACIONES SRA. RAMOS BUONOMO — 95 DTA 138
San Juan, Puerto Rico, a 25 de septiembre de 1996
Disiento de la sentencia dictada por la mayoría en este caso por los siguientes fundamentos.
El 4 de agosto de 1993, el apelante González presentó una demanda sobre impugnación de reconocimiento del menor Carlos Hiram González Padilla, nacido el 5 de mayo de 1993 y reconocido e inscrito por el apelante González el día 12 de mayo de 1993, alegando que era menor de edad no emancipado y que sin el consentimiento ni el conocimiento de sus padres reconoció al niño por medio de coacción y amenazas. 
En la demanda, González Cruz indicó que para esa fecha estaba pendiente una acción penal ante el entonces Tribunal de Distrito, Sala de Toa Baja, iniciada en su contra por la parte aquí apelada sobre incumplimiento del pago de pensión alimentaria. Además, alegó que había solicitado ante dicho tribunal que se ordenara a las partes a someterse a las pmebas de sangre para determinar la paternidad. En la súplica de la demanda, González Cmz solicitó que se declarara nulo el consentimiento dado para el reconocimiento del niño y que se permitiera y ordenara al Tribunal de Distrito determinar, mediante las pruebas de sangre, si el aquí apelante es el verdadero padre del niño. En dicha demanda sólo incluyó como parte demandada a la madre del menor, representada por sus padres, por ser ésta a su vez menor de edad. No se incluyó como demandado al menor ni tampoco se le emplazó.
El 30 de diciembre de 1993, la madre del niño, representada por sus padres con patria potestad, contestó la demanda, levantando como defensas afirmativas que el reconocimiento fue voluntario y que la minoría de edad no impide que se reconozca a un hijo. Además, indicó que la acción penal por incumplimiento de pensión alimentaria, a la cual se refirió González Cruz en su demanda, se archivó el 18 de noviembre de 1993 debido a que éste aceptó que le había reconocido al niño y que continuaría satisfaciendo la pensión alimentaria provisional fijada por el tribunal hasta tanto se dilucidara la presente demanda. 
El 28 de julio de 1994, González Cruz presentó una moción solicitando sentencia sumaria, por la única razón de que, siendo menor de edad, estaba incapacitado legalmente para reconocer al niño, indicando que se sometía a la jurisdicción del tribunal para que se ordenaran las pruebas de sangre si la parte demandada así lo reclamaba.
El 24 de octubre de 1994, se notificó a las partes una orden dictada por el tribunal de instancia el 12 de agosto del mismo año en la cual se ordenó a la parte demandada replicar a la moción de sentencia sumaria y se ordenó, además, a las partes someterse a las pruebas para determinar la paternidad del niño. El 8 de noviembre de 1994, la demandada compareció mediante moción en oposición a sentencia sumaria y solicitud de desestimación por falta de jurisdicción debido a que el niño, siendo parte indispensable en el pleito, no había sido incluido en el mismo dentro del término de caducidad. En igual fecha, la demandada solicitó oportunamente la reconsideración de la orden sobre *494las praebas de paternidad toda vez que tratando la acción de una impugnación de reconocimiento, lo procedente era que el demandante demostrara que el reconocimiento estuvo viciado por existir violencia, intimidación o error.
El 28 de noviembre de 1994, González Cruz presentó una moción aceptando que el menor no había sido emplazado ni constaba su nombre en el epígrafe, pero que el menor había sido incluido en el texto de la demanda por lo que procedía que se permitiera enmendar la demanda para incluirlo "formalmente". Además, solicitó que, tratándose de una situación en que un menor no emancipado había reconocido a un niño, se prosiguiera con las praebas de sangre para determinar la filiación.
El 8 de febrero de 1995, González Cruz le pidió permiso al tribunal a quo para emplazar al menor y presentar una demanda enmendada.
Finalmente, el 27 de marzo de 1995, el tribunal de instancia dictó la sentencia aquí apelada, desestimando el caso por falta de jurisdicción sobre el niño ya que éste no había sido demandado ni emplazado dentro del término de caducidad que se establece en la ley.
II
En primer lugar, debemos señalar que estamos ante un recurso en el cual nos toca analizar la impugnación del reconocimiento de un menor. El verdadero propósito de esta acción es impugnar la validez del acto de reconocimiento. Le corresponde demostrar al demandante apelante que dicho reconocimiento estuvo viciado por razón de la existencia de violencia, intimidación o error. En consecuencia, debe posponerse cualquier otra acción hasta tanto el demandante haga una demostración al respecto. Oaks Reyes v. Ortiz Aponte, (Sentencia)_D.P.R._(1994), 94 J.T S. 69, a la pág. 11886.
El Tribunal Supremo ha establecido que la acción de impugnación del reconocimiento que tiene como base el vicio en el consentimiento prestado procede cuando el impugnador demuestra a satisfacción del tribunal que actuó movido por error o debido a violencia o intimidación, siendo inmaterial si el reconocido es o no hijo del impugnador. En Almódovar v. Mendéz,_D.P.R._ (1990), 90 J.T.S. 11, a la pág. 7364, el tribunal citando a Albaladejo expresó lo siguiente:

"Huelga insistir en que queda por completo al margen la cuestión de si el reconocido es o no hijo del reconocedor. No se trata de que con violencia o intimidación se obligó a reconocer a un no hijo. Se trata simplemente de que, demostrando que se reconoció intimidado o violentado, prosperará la impugnación del reconocimiento, sin tener que referirse para nada al asunto de filiación del reconocido."

Resulta obvio, que la sentencia dictada por la mayoría se apoya en los resultados de unos exámenes de sangre de exclusión de paternidad (prueba de DNA) que, sin lugar a dudas, son totalmente improcedentes en derecho dentro de una acción de impugnación de reconocimiento. Almodóvar v. Méndez, supra. Esto independientemente de la validez o certeza de los resultados que goza la prueba, y la validez que pueda tener en el caso que nos ocupa y que la mayoría utiliza para sustentar su posición. Basta leer en su totalidad el último párrafo a la pág. 9 de la sentencia como prueba de lo antes dicho. En vista de ello, entendemos que es prueba impertinente que no debió ser tomada en consideración por la mayoría al momento de emitir la decisión.
A tenor con esta interpretación en Almódovar, supra, a la pág. 7365 el Tribunal Supremo resolvió que "jija acción afirmativa del reconocimiento presupone un acto voluntario e informado. Es debido a ello que,... se ha aceptado por la doctrina y los tribunales de justicia que ese reconocimiento puede ser impugnado a base de que... el mismo se prestó de manera involuntaria o si voluntariamente, 'mal informado'. Para ello no es necesario traer prueba que destruya la relación biológica de padre e hijo". Por la transcendencia del acto de reconocimiento, aquél que reconoce un "hijo, tiene el deber de asegurarse en los casos" que tiene alguna duda respecto a su paternidad de que el niño es verdaderamente suyo antes de reconocerlo. Id.
Por si bien es cierto que la demanda se presentó dentro el término de caducidad de tres meses a partir de la inscripción del nacimiento en el Registro según el Artículo 117 del Código Civil, 31 *495L.P.R.A. see. 465, Almodovar, supra, sin embargo, la falta de parte indispensable, en este caso el menor, impedía que el tribunal asumiera jurisdicción por haber caducado el plazo para la acción. Nos explicamos.
En Oaks Reyes v. Ortiz Aponte, (Sentencia)_D.P.R._(1994), 94 J.T.S. 69, a las págs. 11885, 11886, el Tribunal Supremo resolvió que en una acción de impugnación de paternidad el menor es parte indispensable toda vez que es el único posible perjudicado en el pleito. El caso de Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, a las págs. 15, 816 explica que:
"......de acuerdo con las disposiciones de la Regla 16.1 y de la Regla 18 de las de Procedimiento Civil de 1979, la omisión de una parte indispensable, aunque es motivo para desestimar un pleito, no constituye impedimento para que, a solicitud de la parte interesada, el tribunal pueda conceder la oportunidad de traer al pleito a la parte originalmente omitida, siempre y cuando el tribunal pueda adquirir jurisdicción sobre la misma." (Enfasis nuestro).
Un tribunal adquiere jurisdicción sobre una persona solamente mediante el emplazamiento o la sumisión voluntaria de ésta. González Cruz acepta en su recurso que el niño no fue emplazado más alega que ello "es una cuestión de pura formalidad."  La mayoría resolvió que en el caso de marras "se desprende del epígrafe, las alegaciones y la súplica de la demanda, e interpretando éstas liberalmente con elfin de hacer justicia, que el demandante incluyó a todas las partes para hacer valer su reclamación impugnando su consentimiento.... [CJump le cabalmente con el propósito de informar a los demandados, a grandes rasgos, las reclamaciones en su contra y a quiénes pertenecen estas reclamaciones. Estos estuvieron razonablemente prevenidos de lo que se reclama." No estamos de acuerdo.
La jurisprudencia exige un cumplimiento estricto cuando se trata de los requisitos del emplazamiento y de no cumplirse con éstos, el tribunal no adquiere jurisdicción. Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). El hecho de que el niño en este caso no pueda defenderse por sí mismo ante el tribunal, no significa que su emplazamiento constituya una mera formalidad. Por el contrario nuestro ordenamiento sí exige que sea emplazado.
Estamos en desacuerdo con la posición asumida por la mayoría respecto a que el emplazamiento de la madre dentro del término de tres meses cumplió con el requisito de emplazar al menor. Estamos ante un caso claro de conflicto de intereses entre la madre y el menor. Correspondía emplazar al niño y nombrarle un defensor judicial. A tales efectos, nuestro ordenamiento dispone que siempre que en algún asunto ambos padres o alguno de ellos tenga un interés opuesto al de sus hijos no emancipados, el tribunal nombrará a éstos un defensor que los represente en juicio. Artículo 160 del Código Civil, 31 L.P.R.A. see. 617. La acción instada por González plantea un conflicto de intereses entre el menor y su madre. Se intenta dejar sin efecto el reconocimiento de un hijo, es decir, un cambio en el estado civil hasta ahora asentado. Es ja mejor práctica para un tribunal en estas circunstancias el nombrarle al menor un defensor judicial máxime en este caso donde la madre del menor está representada a su vez por sus padres (abuelos del menor) y que también es ella menor de edad. Véase Robles v. Guevárez, 109 D.P.R. 563, 568 (1980), en el cual se consideró necesario el nombramiento de un defensor judicial para el menor cuando la madre era quien lo representaba en un caso de impugnación de paternidad. Véase también Chabrán v. Méndez, 74 D.P.R. 768, 786 (1953).
El término para la acción de impugnación de reconocimiento es de caducidad. El plazo al amparo del Artículo 117 del Código Civil, 31 L.P. R.A. see 465, y del caso de Almodovar v. Méndez Román, _D.P.R._(1990), 90 J.T.S. 11, es de tres meses. La mayoría sostiene que si bien no se incluyó en el epígrafe al menor dentro del término de tres meses, esto no suscita una lesión de derecho. Entienden que se debió permitir enmendar la demanda bajo la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A., Ap.. III., para corregir un "error de forma" e incluir al niño como parte demandada. Comparan esta ituación con el caso de Reyes Castillo v. Cantera Ramos,_D.P.R._(1966), 96 J.T.S. 9, donde varios demandantes reclamaron daños y perjuicios a propiedades gananciales, sin incluir como demandante y parte indispensable a la sociedad legal de gananciales. Pasado el término prescriptivo, el Tribunal Supremo resolvió que brindándole una interpretación liberal y razonable de todas las alegaciones en conjunto, tomando en consideración el epígrafe y la súplica, procedía el concluir que los demandantes habían hecho reclamaciones en favor de sus respectivas sociedades de *496bienes gananciales. En lo aquí pertinente, somos de la opinión que el caso de Reyes, supra, no es aplicable a los hechos ante nuestra consideración. No es una reclamación de daños y perjuicios, es una controversia sobre el estado civil de un menor. Tampoco hay intereses encontrados entre las partes y las sociedades de gananciales en el caso de Reyes, supra. Si bien es cierto que la sociedad legal de gananciales es una entidad que tiene personalidad jurídica propia no es menos cierto que es una entidad económica familiar sui generis, de características especiales, incluso que no tiene el mismo grado de personalidad jurídica que las sociedades ordinarias y entidades corporativas. Reyes Castillo, a la pág. 645. Es por esta razón y porque lo único que se había omitido en el epígrafe de la demanda era la frase "y en representación de la sociedad de bienes gananciales compuesta por ambos", que el Tribunal Supremo decide, que vista en su totalidad la demanda, no privaría a la sociedad legal de gananciales de la reclamación perteneciente a ésta. Es incuestionable el interés apremiante en que se establezca y no esté sujeto a incertidumbre el status civil de un menor. Por eso es un plazo de caducidad y no un término de prescripción.
Al establecer los plazos de caducidad del Artículo 117 el Código Civil, 31 L.P.R.A. see. 465, el legislador hizo un balance entre el derecho de un individuo a deshacer una realidad jurídica inexacta y el derecho de una persona-a la seguridad de su estado civil, así como el interés del Estado en la estabilidad de las relaciones filiatorias. Almodóvar v. Méndez Román, supra. Si el legislador hizo este balance de intereses, tenemos que concluir que se debió demandar y emplazar al menor dentro del término de caducidad de tres meses. El niño fue reconocido e inscrito por González Cruz el día 12 de mayo de 1993, y no es hasta el 8 de febrero de 1995 que mediante moción solicitó que se emplazara al menor y se enmendara la demanda para incluirlo como parte demandada.
Es doctrina harto conocida que un plazo de caducidad es siempre extintivo del derecho a la causa de acción. Dicho plazo no admite causas de suspensión ni de interrupción del término porque el efecto extintivo es radical y automático una vez se ha incurrido en la caducidad; la acción no puede revivir. Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 62, 599 (1966).
Ante estas circunstancias, el tribunal a quo no tenía más remedio que desestimar el pleito por falta de jurisdicción sobre una parte indispensable. Recordemos que la falta de jurisdicción no puede ser subsanada ni el tribunal puede abrogársela, teniendo los tribunales el ineludible deber de examinar su propia jurisdicción, así como aquella del foro de donde prodece el recurso. Vázquez v. A.R.P.E.,_ D.P.R._(1991), 91 J.T.S. 53, a las págs. 652, 8661. Por ello la parte apelante tampoco podía ampararse en la Regla 13.3 de las de Procedimiento Civil  para adquirir jurisdicción sobre el menor.
Es norma conocida que la caducidad no corre contra lo inexistente. Almodóvar v. Méndez Román, supra, a la pág. 7368. En el presente caso, el apelante no ha dado indicio alguno de que la coacción y las amenazas que alega haber sufrido sean de tal grado que han producido la ausencia total de consentimiento y tampoco que aún continúan, de manera que el plazo no haya comenzado a decursar. Por el contrario —sostiene que presentó su demanda correctamente por lo que podemos presumir que la alegada coacción y amenaza, si la hubo, cesaron. Por lo tanto, el Tribunal de Primera Instancia resolvió correctamente al desestimar la acción instada por el apelante.
Por los fundamentos antes expuestos, disentimos de la sentencia dictada por la mayoría, y entendemos que se debió confirmar la sentencia apelada.
JEANNETTE RAMOS BUONOMO
Jueza de Apelaciones
ESCOLIOS VOTO DISIDENTE DE LA JUEZA DE APELACIONES SRA. RAMOS BUONOMO — 95 DTA 138
1. A la fecha del reconocimiento, González Cruz tenía diecinueve años de edad. La madre del niño reconocido también era menor de edad.
2. Hacemos constar que González Cruz no refutó esta alegación en sus escritos posteriores.
3. Escrito de Apelación, a la pág. 11.
*4974. Regla 13.3. Retroactividad de las enmiendas. Siempre que la reclamación o defensa expuesta en la alegación enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, y dentro del término prescriptivo, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por un error en cuanto a la identidad del verdadero responsable, la acción se hubiera instituido originalmente en su contra.